 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY GONZALEZ,                                   Case No. 1:19-cv-01316-DAD-BAM
12                   Plaintiff,                          ORDER REGARDING JOINT STATUS
                                                         REPORT AND MOTION TO EXTEND
13           v.                                          STAY
14   C R BARD INCORPORATED, et al.,                      (Doc. 47)
15                   Defendants.
16

17

18          On January 19, 2021, following a notice of settlement, the Court directed the parties to
19 file appropriate papers to dismiss or conclude this action in its entirety no later than April 15,
20 2021. The parties were informed that if they required additional time to submit dispositional

21 documents, then they could file a request for an extension supported by good cause. (Doc. 44.)

22 On April 13, 2021, the parties filed a Joint Status Report and Motion to Extend Stay. (Doc.

23 45.) The Court granted the Motion to Extend stay requiring the parties to file dispositive

24 documents no later than July 14, 2021. (Doc. 46.) The parties were again informed that if they

25 required additional time, they could file a request for an extension supported by good cause.

26 (Id.)
27          On July 13, 2021, the parties filed a Joint Status Report and Motion to Extend Stay.
28


                                                     1
 1 (Doc. 47.) The parties request that the Court allow the stay to remain in place for ninety (90)

 2 days to allow time for the parties to finalize the terms of the settlement. The parties explain

 3 that they are continuing to work to finalize the settlement documents and that Plaintiff Anthony

 4 Gonzalez will submit dispositional documents upon receipt of payment. Plaintiff’s claim is part

 5 of an aggregate settlement for multiple plaintiffs. (Id. at 1-2.)

 6          The Court construes the parties’ motion as a request to extend the deadline to file

 7 dispositional documents. Having considered the parties’ request, and good cause appearing,

 8 the deadline for the parties to file appropriate papers to dismiss or conclude this action in its

 9 entirety is HEREBY EXTENDED to October 15, 2021. If the parties require additional time

10 to submit dispositional documents, then they may file a request for an extension supported by

11 good cause. Local Rule 160. Failure to comply with this order may be grounds for the

12 imposition of sanctions on counsel or parties who contributed to violation of this order. See

13 Local Rules 160, 172.

14
     IT IS SO ORDERED.
15

16     Dated:    July 14, 2021                               /s/ Barbara   A. McAuliffe                _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
